Citation Nr: 0800762	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-02 817	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for chronic ear fungus 
(hereafter "bilateral ear condition").  

2.  Entitlement to service connection for fatty tumors and 
rashes (hereafter "skin condition").  

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine (hereafter "back 
disability").  

4.  Whether new and material evidence has been submitted to 
reopen claims for service connection for hemorrhoids and a 
urinary tract infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to May 
1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In his January 2004 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  His hearing was scheduled for July 2005, 
but he failed to appear for it and did not explain his 
absence or request to reschedule the hearing.  Therefore, the 
Board considers his request for a Travel Board hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  


FINDINGS OF FACT

1.  The veteran's bilateral ear condition and back disability 
were not caused by his active military service from July 1955 
to May 1959.

2.  The veteran does not have a current diagnosis of fatty 
tumors and rashes.

3.  Evidence received since the November 1984 denial of 
service connection for hemorrhoids and a urinary tract 
infection is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate these claims.  




CONCLUSIONS OF LAW

1.  A bilateral ear condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

2.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

4.  The November 1984 decision denying service connection for 
hemorrhoids and a urinary tract infection is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).   

5.  New and material evidence has not been received since 
that decision to reopen these claims.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in May 2002, May 2005, 
and May 2006, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



The Board sees the RO issued a VCAA notice letter regarding 
the veteran's bilateral ear condition, back disability, 
hemorrhoids, and urinary tract infection prior to initially 
adjudicating these claims - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  The May 2002 VCAA letter did not 
specifically ask that he provide any evidence in his 
possession pertaining to the claims. Id. at 120-21.  However, 
the more recent May 2006 VCAA letter did make this specific 
request, and, in any event, VA's Office of General Counsel 
has indicated requiring VA include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and, therefore, not binding on VA.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed this in 
response to the holding in Pelegrini v. Principi, 17 Vet. 
App. 183 (2002) (Pelegrini I), but the Court used basically 
the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  The RO 
has provided all notice required by § 5103(a).  Therefore, 
any failure to make this specific request in the initial May 
2002 VCAA letter is 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The RO did not issue a VCAA notice letter prior to initially 
adjudicating the veteran's claim for service connection for a 
skin condition - which, as mentioned, is the preferred 
sequence.  See again Pelegrini II.  But the May 2005 VCAA 
letter was sent prior to the July 2007 supplemental statement 
of the case (SSOC) - wherein the RO readjudicated this claim 
based on any additional evidence that had been received since 
that initial rating decision, statement of the case (SOC), 
and any prior supplemental SOC (SSOC).  This is important to 
point out because the Federal Circuit Court has recently held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing or content of the 
VCAA notices resulted in any prejudice to the veteran.  But 
see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless, as the Board has done in this 
case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Also note that a May 2006 letter informed the veteran that a 
disability rating and effective date would be assigned if his 
service connection claims were granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, 
the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board realizes etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed below, which indicates the veteran did not have 
complaints or receive treatment for the claimed disorders 
during service or that there is any competent medical 
evidence showing or suggesting a nexus (link) between his 
military service and these disorders, warrants the conclusion 
that a remand for an examination and opinion is not necessary 
to decide these claims.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R.  § 3.159 (c)(4) (2007).  As the service and post-
service medical records provide no basis to grant his claims, 
and indeed provide evidence against his claims, the Board 
finds there is no basis for requesting a VA examination and 
opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, these standards of McLendon are not 
met in this instance.  The second and third elements are not 
met because, as the veteran's service medical records (SMRs) 
are unremarkable for any relevant complaints or diagnosis of, 
or treatment for, the claimed disorders, there is no 
indication in the record that these claimed disabilities are 
in any way related to his military service.   



One other point is worth mentioning.  The Board sees the May 
2006 VCAA notice letter informed the veteran of what 
constituted new and material evidence.  He was informed that 
new evidence is evidence that is submitted to VA for the 
first time, which is not cumulative or tends to reinforce a 
previously established point.  And he was informed that 
material evidence must pertain to the reason the claim was 
previously denied, that is, there was no evidence showing his 
claimed disabilities were related to his military service.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) (indicating the 
VCAA notice must apprise the veteran of the specific reasons 
his claims were previously denied so he has the opportunity 
to supplement the record and overcome those prior evidentiary 
shortcomings).  

The Board is also satisfied as to compliance with its May 
2006 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
bilateral eczematoid dermatitis and degenerative arthritis of 
the low back.  So there is no disputing he has these claimed 
disabilities.  But as mentioned, it also must be shown they 
are somehow attributable to his military service, and the 
same is true of his other alleged disabilities.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.



Bilateral Ear Condition

The veteran's SMRs are unremarkable for complaints or a 
diagnosis of or treatment for a bilateral ear condition in 
service.  Post-service medical records show treatment for 
bilateral otitis media and bilateral eczematoid dermatitis.  
However, the record does not provide an etiological link 
between his current bilateral ear condition and his period of 
active military service.  

The earliest diagnosis of an ear condition of record is in a 
private treatment report from Dr. S. M., who diagnosed the 
veteran with right otitis media in May 2002, over 40 years 
after the veteran left military service.  The Board must note 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lengthy lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
the veteran can only show a current disability, and there is 
no evidence of any complaints or diagnosis of or treatment 
for a bilateral ear condition in service, and there is no 
evidence of record providing a link between his current ear 
condition and his period of service, the claim must be 
denied.  The Board finds that the preponderance of the 
evidence is against service connection for a bilateral ear 
condition, so there is no reasonable doubt to resolve in his 
favor concerning this claimed relationship to his military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Skin Condition

The veteran does not have a diagnosis of fatty tumors or a 
rash.  The record also is completely unremarkable for 
treatment of these claimed disorders.  As the veteran does 
not have a current disability from fatty tumors and rashes, 
these claims must be denied.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to establish the veteran at least has it; 
if he does not, then it certainly cannot be linked to his 
military service because there is nothing to relate to his 
service).  

Degenerative Arthritis of the Low Back

The veteran has a lengthy history of back problems.  In a 
July 1991 private treatment record from Dr. N. B., the 
veteran reported hurting his back in 1965 while lifting a 
heavy object.  He was in a car accident in 1979, where he 
again hurt his back.  He reported hurting his back a third 
time in June 1985, while moving electronic equipment.  

In November 1986, the Social Security Administration (SSA) 
found that the veteran had been disabled by his back 
disability since June 1985, when he hurt himself while moving 
electronic equipment.  SSA classified his disability as 
status post laminectomy and decided that the surgery he had 
undergone did not help to relieve his pain.  

A July 1985 private medical treatment record from Dr. R. G. 
showed the veteran reported onset of back pain in June 1985.  
A separate July 1985 private medical record from Dr. C. C. 
showed the veteran reported intermittent back pain since the 
1960s, and that he was in a car accident in 1979.  

The Board finds that the treatment records for the veteran's 
back provide evidence against his claim, as they show his 
current back problems did not have their onset during or as a 
result of his military service.  While he may have had 
intermittent back pain within a few years of leaving the 
military, these records show he hurt his back in 1965 while 
lifting, again in a 1979 car accident, and a third time in 
June 1985 when he was moving electronic equipment.  Indeed, 
the SSA determined the June 1985 incident was so severe that 
it caused permanent residual disability.  None of the 
veteran's post-service VA or private medical treatment 
records indicate that his back disability began or had its 
origin in service or that he had arthritis to a compensable 
degree within one year of his discharge.



The veteran asserts that he was treated for a back injury 
while serving aboard the USS Putnam.  However, his SMRs do 
not contain record of any such treatment, and therefore do 
not provide evidence supporting his claim.  In fact, there is 
no medical evidence, either from service or during the many 
years since, even suggesting a link between his current back 
disability and his period of active military service.  It 
deserves reiterating that his medical treatment records show 
three post-service, intercurrent back injuries accounting for 
his current disability, even as determined by the SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  For these 
reasons and bases, the Board finds that the preponderance of 
the evidence is against service connection for back 
disability, in turn meaning there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence to Reopen a Claim

In November 1984 the RO denied the veteran's claims for 
hemorrhoids and a urinary tract infection.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2007).

The veteran filed a petition to reopen his claim in April 
2002, which the RO denied in a December 2002 rating decision 
- determining he had not submitted new and material evidence 
to warrant reopening the claim.  The Board also must make 
this threshold preliminary determination as to whether new 
and material evidence has been submitted because it affects 
the Board's jurisdiction to reach the underling claim for 
service connection and adjudicate it on the merits on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. 
Cir. 1996).  See also Bulter v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.  



If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  As mentioned, the veteran filed his 
petition to reopen his claim in April 2002.  Therefore, the 
amended definition of what constitutes "new and material" 
evidence is applicable.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").  

The additional evidence received since the November 1984 RO 
denial consists of the following:  private and VA treatment 
records, a list of the veteran's doctors (provided by the 
veteran), statements from the veteran's representative, 
SSA records, and the veteran's DD Form 214.  

With the exception of some of the medical treatment records 
duplicated in the SSA records, all this evidence is new, in 
that it has not been submitted to VA before and therefore 
never considered.  However, this evidence still is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of this evidence suggests the veteran's 
hemorrhoids or urinary tract infection were incurred during, 
or aggravated by, his military service from July 1955 to May 
1959, over 45 years ago.  Indeed, the medical evidence 
received since the November 1984 denial does not pertain to 


hemorrhoids or urinary tract infections, much less show these 
conditions are related to the veteran's military service.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).

And as for the statements from the veteran's representative 
(and the veteran personally), they merely reiterate arguments 
considered when the RO previously denied the claims in 1984.  
So they are not new.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Further, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  




ORDER

Service connection for a bilateral ear condition is denied.  

Service connection for fatty tumors and rashes is denied.  

Service connection for a back disability is denied. 

As no new and material evidence as been submitted, the 
petition to reopen the claims for service connection for 
hemorrhoids and a urinary tract infection are denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


